El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El padre legítimo de la apelante contrajo matrimonio con su prima hermana la apelada, el 26 de julio de 1913, sin haber obtenido previamente la dispensa de la corte de dis-trito y sin que el padre de la apelada concediese la autori-zación necesaria para que ella pudiese contraer matrimonio, toda vez que para aquella fecha sólo contaba veinte años de edad. Los contrayentes continuaron viviendo juntos después de haber llegado la apelada a la mayor edad, sin haberse reclamado en juicio contra la validez del matrimonio, el cual fue luego disuelto por la muerte del padre de la apelante, quien dejó bienes y como únicos descendientes a la apelante y a un hermano de ésta de doble vínculo.
La corte inferior, basándose en estos hechos, dictó sen-tencia declarando sin lugar la demanda, fundándose en que *286el matrimonio en cuestión no era nulo sino meramente ann-lable y que no podía ser anulado después de la muerte de uno de los contrayentes.
En el artículo sobre el matrimonio publicado en la En-ciclopedia Jurídica Española invocada por la corte inferior, se dice:
“Se limitaron nuestros legisladores a enumerar los casos de nu-lidad del matrimonio, sin distinguir entre los que, por ser propia y verdaderamente nulos, se reputan inexistentes, de aquéllos que son sólo anuí ables, diferencia sustancial por los efectos que unos y otros producen. Do suerte que a la doctrina y a la jurisprudencia in-cumbe la difícil misión de determinarla.” T. 21, pág. 858.
Con efecto, ya este Tribunal, en el caso de Cintrón v. Román, 36 D.P.R. 484, resolvió que el matrimonio de una mu-jer divorciada contraído durante los 301 días siguientes a la sentencia de divorcio, no obstante la declaración de inca-pacidad contenida en el artículo 70, inciso 6 del Código Civil(1) no es nulo ab initio, y que no habiendo tenido la mu-jer prole basta dos años después de contraído el matrimo-nio, la razón legal para anularlo, es decir, la confusión que podía existir con respecto a si la prole era del primero o del segundo esposo, había cesado, y por consiguiente el ma-trimonio que en su origen era sólo anuíanle, había quedado convalidado desde que expiraron los 301 días siguientes a la sentencia sin el advenimiento de hijos. Se distinguió este caso del de Cabassa v. Nadal, 23 D.P.R. 744, donde el matri-monio fué anulado. En el de Cabassa, la acción de nulidad fue presentada por la esposa en vida de las partes, dentro de los 301 días siguientes a la fecha de la sentencia de divorcio. Por último, en el caso de Just v. Just et al., 32 D.P.R. 248, donde la demanda de nulidad estaba basada en que el esposo *287no sólo era impotente sino de insuficiencia mental, se dijo por este Tribunal a la pág. 251:
“Nos inclinamos a resolver, sin otra consideración, que un con-trato de matrimonio que es meramente anulable puede continuar o ser ratificado por los actos de las partes con tal que sean sui juris, corno so indica en nuestra opinión original. La amplia facultad del artículo 179, al incluir al fiscal, tiende a mostrar que la nulidad que lia de solicitarse era de carácter público. Cuando dos personas mayores de edad y de sano juicio no han contraído ningún matri-monio anterior, y nada más ha ocurido que anulase el matrimonio ab ñiifio, la continuación del matrimonio, de ser anulable, es una cuestión entre las partes y como los demás contratos, está sujeta a confirmación, ratificación o algo semejante.
“Volviendo a examinar los artículos 130 y siguientes se verá que la incapacidad a que los mismos se refieren a veces liará nulo un matrimonio ab initio y otras meramente anulable. Por preceptos es-pecíficos de los mismos las partos en ciertos casos pueden ratificar el matrimonio o renunciar sus derechos. Un menor que contrae ma-trimonio sin el consentimiento de sus padres puede convalidar el matrimonio al llegar a su mayor edad. El pupilo que contrae matri-monio con su tutor antes de que se aprueben definitivamente las cuentas de la tutela, etc., puede asimismo ratificar el matrimonio al llegar a su mayor edad. En el caso de Ledesma v. Agraít, 19 D.P.R. 566, resolvimos asimismo que las disposiciones del artículo 1362 per-mitían la ratificación de contratos en los que se observaban las for-malidades externas del artículo 1228. Pero la consideración principal por virtud de la cual resolvemos este caso es que el demandante, apelado, no ha demostrado un interés tal que le dé derecho a una acción. En cuanto a esta parte de la discusión puede suponerse que al artículo 179 se refiere a cualquiera clase de incapacidad. ’ ’
Incumbe a nosotros abora determinar si el matrimonio contraído por una mujer de veinte años de edad sin la licen-cia de su padre es nulo ab initio, y en el caso de ser mera-mente anulable, si quedó convalidado por el hecbo de que después de llegar ella a su mayoridad, continuó viviendo con su esposo sin haberse atacado la validez del matrimonio y si es nulo ab initio, o solamente anulable el matrimonio con-traído sin dispensa entre primos hermanos.
*288I
El haberse contraído el matrimonio por la apelada sin licencia de sxi padre cuando sólo contaba veinte años de edad, es claramente anulable, como por vía de dictum, se dijo en Just v. Just, supra. La alegada incapacidad no es de tal naturaleza que sea contraria a la moral, y una vez cumplida la mayoridad y continuando la menor viviendo con su, esposo sin atacar la validez del matrimonio, no hay razón de orden público que impida su confirmación. Artículos 1262, 1263 y 1265 del Código Civil.
II
Si pudiésemos despojar al matrimonio de su condición de institución civil, (2) y considerarlo en todo caso como un, mero contrato, muy fácil tarea sería la de resolver qué matrimonios son inexistentes, y cuáles son los anulables. Bastaría en cada caso determinar si habían existido los requisitos necesarios para la validez del matrimonio (3) y existiendo esos requisitos no sería inexistente. No habría duda desde el punto de vista del contrato, que el matrimonio celebrado entre primos hermanos sin haberse obtenido la correspondiente dispensa, no sería inexistente, pues existiría capacidad para contratar, consentimiento de los contrayentes y autorización y celebración mediante las formas y solemnidades prescritas por la ley. Pero el matrimonio no es *289un mero contrato. Es una institución civil que por su enorme ’importancia en la sociedad civilizada, el Estado tiene gran interés en regularlo, y ejercitando esa función, ha impuesto ciertos impedimentos para contraerlo, entre los cuales se encuentran la prohibición a los colaterales por consanguini-dad hasta el cuarto grado. Sin embargo, en cuanto a los colaterales por consanguidad en cuarto grado, en la fecha en que se contrajo el matrimonio de este caso, el artículo 133 del Código Civil (Comp. 1911) disponía que los tribunales de distrito con justa causa podían dispensar, a instancia de parte, el cuarto grado de consanguinidad. Posteriormente el artículo 133 (que es el 72 de la edición de 1930) ha sido tan liberalizado que, en ciertos casos, puede contraerse el matrimonio sin necesidad de dispensa. (4)
Cuando la Asamblea Legislativa, previa la correspon-diente dispensa, permite el matrimonio entre primos herma-nos que tienen capacidad legal para contraer matrimonio, que han prestado consentimiento y llenado las formas y so-lemnidades prescritas por la ley, cuando ha ido aún más le-jos eliminando la necesidad de la dispensa cuando viviendo en concubinato y como resultado de esa unión existen hijos, o aun sin existir hijos, cuando alguno de ellos se hallare en inminente peligro de muerte, ¿ puede decirse propiamente que nuestra legislación considera el matrimonio sin dispensa entre primos hermanos tan contraria a la moral y al orden público (5) que los tribunales deberán considerarlo inexistente *290y no meramente anulable'? Por el contrario, cuestiones de orden público, tales como la legitimidad y derechos heredi-tarios de los hijos,(6) quienes no son responsables de la ne-gligencia de sus padres al no obtener la dispensa, requieren que el matrimonio no sé anule, sino por razones muy pode-rosas. Es verdad que en el presente caso no hubo prole, pero si resolviésemos que este matrimonio es nulo ab initio, la misma regla tendríamos que aplicar cuando se trate de un matrimonio con prole, y el resultado de esa decisión se-ría verdaderamente desastroso. Razones de este orden ha-cen que en los países civilizados no se vea con simpatía la drástica doctrina de matrimonios nulos ab initio. In re Guthery’s Estate, (Mo., 1930), 226 S. W. 626, 627.
Refiriéndose a la necesidad de dispensa para los primos hermanos exigida por el Código Español, se dice en el ci-tado artículo de la Enciclopedia Jurídica Española, pág. 847 a 848: “No está muy justificada la extensión de esta condición negativa hasta los colaterales del cuarto grado.” Al mismo efecto León Bonel y Sánchez, en su obra Código Civil Español, Comentado y Concordado, T. 1, pág. 175, dice *291que los impedimentos a los parientes por consanguinidad deben limitarse a escasísimos casos, y sólo deben prevalecer por circunstancias muy especiales.
En Luisiana, donde los primos hermanos no pueden con-traer matrimonio entre sí — artículo 95 del Código Civil — se lia resuelto que el contraído por ellos es nulo ab initio. Chandler v. Hayden, (La., 1925), 105 So. 80. Ese caso es fá-cilmente distinguible del que nos ocupa, pues en Luisiana no existe, como en Puerto Rico, el precepto legal que permite a los primos hermanos contraer matrimonio con dispensa, y en ciertos casos sin olla. Allí la Legislatura ha expresado claramente su intención de que los matrimonios entre cola-terales hasta el cuarto grado de consanguinidad no surtan efecto legal alguno. Para hacer más patente su intención, expresamente dispuso en el citado artículo 95 que el matri-monio contraído en otro Estado por ciudadanos de Luisiana, sin antes haber adquirido un domicilio fuera de Luisiana, en violación de las disposiciones del citado artículo, no tendrá efecto legal alguno en este Estado.
III
Arguye‘la apelante que como el artículo 275 del Código Penal prescribe que las personas que, hallándose dentro de los grados de consanguinidad en que los matrimonios son declarados nulos por la ley, se casaren o cometieren concúbito o adulterio entre sí, incurren en pena de presidio por un término máximo de diez años; y que como el Código Civil prohíbe el matrimonio entre primos hermanos, ese matrimonio, de acuerdo con la jurisprudencia americana, se considera incestuoso y absolutamente nulo. Véanse Monografías en L.R.A. 1916-A, págs. 723, 727 y 76 A.L.R. 769.
Si considerásemos aisladamente el artículo 275 del Có-digo Penal, sin tener en cuenta sus antecedentes y sin con-siderar lo absurdo de una interpretación sosteniendo que matrimonios que en ciertos casos pueden legalmente ser con-*292traídos sin dispensa se convierten en incestuosos por no ha-berse obtenido la dispensa del parentesco, tendríamos que convenir con la apelante en que el matrimonio de este caso es nulo ab initio. Pero el artículo 275 del Código Penal fué tomado del artículo 287 del Código Penal de California; y como en California, de acuerdo con el artículo 59 del Código Civil, el matrimonio entre primos hermanos puede contraese libremente y sin necesidad de dispensa, el contraer tal ma-trimonio no constituye allí delito. Pero, como hemos visto, el artículo 71 del Código Civil de Puerto Rico, de origen ex-clusivamente español, prohíbe el matrimonio entre primos hermanos, a menos que de conformidad con el artículo 72 del mismo Código, se obtenga la dispensa. El concepto de incestuoso conlleva la acepción de inmoral y de contrario al orden público y sería una aberración sostener que un matri-monio que la misma ley conceptúa como inmoral y contrario al orden público, pudiese ser sancionado y permitirse su existencia con simplemente obtener una dispensa de la corte 'de distrito correspondiente, o aun sin obtenerla por el hecho de que existieran hijos del matrimonio. En otras palabras, la dispensa de la corte de distrito, o la supervivencia de hi-jos, o el hallarse en inminente peligro de muerte una de las partes, tendría el efecto de convertir en inocente una rela-ción que de interpretarse el artículo 275 del Código Penal en la forma que pretende la apelánte, sería un delito felony castigable con pena máxima de diez años de presidio. No pudo ser la intención del legislador, al adoptar el artículo 285 del Código Penal de California, que el matrimonio con-traído entre primos hermanos, aun sin licencia, pudiese con-siderarse como constitutivo del delito de incesto.
Una situación semejante tuvo lugar en el Estado de Lui-siana. Originalmente, él artículo 95 del Código Civil per-mitía a los primos hermanos contraer matrimonio sin nece-sidad de dispensa. Existía una Ley del año 1884 en dicho Estado dispositiva de que los que a sabiendas contrajesen *293matrimonio o cohabitasen sin ser casados siendo parientes comprendidos en los grados de consanguinidad dentro de los cuales el matrimonio estaba prohibido por los artículos 94 y 95 del Código Civil Revisado de Luisiana, incurrían en el delito de incesto. En el año 1900 se enmendó el artículo 95 del Código Civil, y de acuerdo con la enmienda quedó pro-hibido el matrimonio entre los primos hermanos. Se imputó al acusado haber contraído matrimonio con una prima her-mana y se alegaba que ese matrimonio infringía la Ley de 1884, toda vez que a virtud de la enmienda de que fue ob-jeto el artículo 95 del Código Civil en el año 1900, el ma-trimonio entre primos hermanos era uno de los prohibidos por la Ley. Se dijo que la mera prohibición del matrimo-nio no crea el delito de incesto y que como los estatutos pe-nales deben ser estrictamente interpretados y no pueden ex-tenderse por implicación, para abarcar otros casos que no estén comprendidos dentro de sus claros términos, se resol-vió que la acusación no imputaba el delito de incesto. State v. Couvillion, (1906 La.) 42 So. 431.
No constituyendo el matrimonio así contraído el delito de incesto y siendo por el contrario meramente anulable, no puede solicitarse la declaración de su nulidad después de la muerte de uno de los contrayentes. Cintrón v. Román, 36 D.P.R. 484, 491; In re Guthery’s Estate, supra, pág. 627.
Por los motivos expuestos procede la confirmación de la sentencia apelada.(7)

BI inciso 6 del artículo 70 del Código Civil (Ed. 1930) dice así:
“0. Da viuda durante los trescientos un días siguientes a la muerte de su marido, o antes de su alumbramiento si hubiere quedado en cinta, y la mujer cuyo matrimonio hubiere sido declarado nulo o disuelto en los mismos casos y términos, a contar desde la fecha de la nulidad y disolución.”


El artículo 08 del Código Civil (Ed. 1930) dice como sigue:
"El matrimonio es una institución civil que procede de un contrato civil on virtud del cual un hombre y una mujer se obligan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone. Será válido solamente cuando se celebre y solemnice con arreglo a las prescrip-ciones de aquélla, y sólo podrá disolverse antes de la muerte de cualquiera de los dos cónyuges, en los casos expresamente previstos en este código.”


E1 artículo 69 del Código Civil (Ed. 1930) dice como sigue:
"Eos requisitos necesarios para contraer matrimonio son:
"1. Capacidad legal de los contratantes.
' ‘ 2. Consentimiento de las partes contratantes.
"3. Autorización y celebración de un contrato mat3-imonial mediante las formas y solemnidades proscritas por la ley.”


Véanse ol artículo 72, ed. 1930, según fué enmendado por la Ley núm. 42 de 22 de abril de 1942 ((1) pág. 453), y especialmente la enmienda a dicho artículo por la Ley núm. 15 de 7 de abril'de 1945 (pág. 43). A virtud de esta última Ley puede prescindirse de la dispensa (a) cuando los primos hermanos hayan vivido en concubinato y como resultado de psa unión existan hijos, y (b) cuando viviendo en concubinato, aunque no existan hijos, uno de ellos estuviere en inminente peligro de muerte.


 Se alegan razones de orden biológico para desalentar el matrimonio entre primos hermanos, pero que dichos matrimonios no son contrarios a la moral ni al orden público lo demuestra el hecho de que son permitidos, sin necesidad de dispensa, en las siguientes jurisdicciones: Argentina, Ley Sobre Matrimonio Civil, Art. 9; Cuba, Código Civil, Art. 84; España, Código Civil, Art. 84; *290Perú, Código Civil, Art. 83; Código Civil Alemán, 1907, Art. 1310; California, Código Civil, Art. 59; Connecticut, Gen. Stat. (ed. 1930) Seo. 5148; Delaware, Rev. Stat. (ed. -1915) See. 2992; Hawaii, Rev. Law (ed. 1945) Chap. 301, See. 12351; Idaho, Civil Code (ed. 1908) See. 2615; Maine, Rev. Stat. (ed. 1916) Title V, Chap. 64, See. 1; Massachusetts, Gen. Laws (ed. 1932) Title III, Chap. 207, See. 1, 2; Mississippi Code, 1942, Chap. 4, See. 458; Nebraska, Rev. Stat. (ed. 1913) See. 8769 y North Carolina, Revisal of 1905, See. 2083.


Es sensible que nuestro Código Civil no adoptara el artículo 69 del Español que dieo:
“El matrimonio contraído de buena fe produce efectos civiles, aunque sea declarado nulo.
“Si ha intervenido buena fe de parte de uno solo de los cónyuges, surte únicamente efectos civiles respecto de él y de los hijos.
“La buena fe se presume, si no consta lo contrario.
“Si hubiere intervenido mala fe por parte de ambos cónyuges, el matrimonio sólo surtirá efectos civiles respeeto de los hijos."
El Código Civil de Luisiana, en su artículo 118, persiguiendo el mismo propósito, prescribe:
“Si solamente una de las partes actuó de buena fe, el matrimonio produce sus efectos civiles solamente a favor de ól o de ella y a favor de los hijos nacidos del matrimonio."


No obstante la importancia de las cuestiones envueltas en este caso, no temos tenido el beneficio del alegato de la apelada, a pesar de haberse concedido prórroga a su abogado para presentarlo.